{¶ 40} I write separately to dissent as to the majority's ruling on the first assignment of error relating to the ability of attorney Horen to act as her own counsel and testify as to the facts of this case. The cases cited by the majority are only persuasive authority. I believe that Prof.Cond.R. 3.7(a) speaks for itself when it provides: "A lawyer shall not act as an advocate at a trial in which the lawyer is likely to be a necessary witness* * *." (Emphasis added.) The Preamble to the Ohio Rules of Professional Conduct states that "some of the rules are imperatives, cast in the terms `shall' or `shall not.' These define proper conduct for purposes of professional discipline." Therefore, a literal reading of the new rule prohibits an attorney from acting as his own counsel even with respect to his own litigation. Employment as an attorney is not a part of the language of the Professional Conduct Rules as it was under the former ethical and Disciplinary Rules. Had the Ohio Supreme Court intended to provide an exception for attorneys acting as their own counsel, it could have done so. Therefore, I would conclude that it was not an abuse of discretion for the trial court to interpret the rule as it did and disqualify attorney Horen from acting as her own counsel in this case.